Reduced to essentials, the excluded evidence was that plaintiff orally promised to assign to defendant the Files lease if defendant would buy the property from the owner for $12000, and defendant, relying on the promise and believing the lease would be assigned to him, bought the *Page 353 
property for that price. It is conceded that the lease was for more than one year and, therefore, the oral promise to transfer it was void or at least unenforceable under the statute of frauds. C.S. 1920, § 4719. The defendant, however, contends that the same relief that he would have by enforcement of the contract can be obtained by application of the principle of equitable estoppel. The contention is approved by the court's decision, in which I am unable to concur.
There is no claim of misrepresentation or concealment of any fact. It is commonly said that a representation to create an estoppel must be of an existing fact. A promise, if binding at all, must be binding as a contract. Pollock on Contracts (8th Ed.) pp. 558, 752-759; Maddison v. Alderson, L.R. 8 App. Cas. 461, 473. If the promise be one which under the statute of frauds must be in writing, the promisee can protect himself in advance by insisting on compliance with the statute. 13 Halsbury's Laws of England, 377-378; Insurance Company v. Mowry, 96 U.S. 544,548, 24 L. Ed. 674; Dechenbach v. Rima, 45 Or. 500, 77 P. 391, 78 P. 666.
It is my view that the offered evidence would have proved only plaintiff's breach of his oral promise after defendant's performance of the act requested as consideration for the promise. The difficulty I cannot overcome is in the application of principles of estoppel to such a case. It is true that in this country, since the case of Insurance Company v. Mowry, supra, it is frequently intimated that a statement as to an "intended abandonment of existing rights" may have the same effect in the law of estoppel as a representation of fact. And that must be the basis of the defendant's contention and the court's decision in the case at bar. With this decision as a precedent it is difficult to see why every contract void under the statute of frauds may not be made effectual by estoppel when acted on by the promisee and not performed by the promisor. *Page 354 
I cannot now undertake to discuss separately the many cases cited in the opinion of my associate. Most of them, in my opinion, could have been decided the same way on the theory of contract. Those in which the abandoned right was an interest that could be transferred without the formality of a writing are clearly not in point. In those in which the abandoned right was an interest in land within the statute of frauds, the stated facts usually show possession and improvement of the land by the party claiming the estoppel, although in several such cases the effect of the statute of frauds is not discussed.
I admit that a statement of an intention to abandon a right may be the basis of what in recent years has been called "promissory estoppel." See Williston on Contracts, § 139; Allegheny College v. National etc. Bank, 246 N.Y. 369,159 N.E. 173, 57 A.L.R. 980; 5 N.Y.U. Law Rev. 153; 63 Am. L. Rev. 33; Restatement of Law of Contracts, § 90. And I can see the possibility of the application of the doctrine of promissory estoppel to the facts of the case at bar. It might be doubted that defendant's purchase of the property was requested by plaintiff as consideration for plaintiff's promise to assign the lease. In other words, plaintiff's promise to assign the lease might be considered a gratuitous promise on a condition. Williston, § 112. In that case, defendant, having bought the property relying on plaintiff's promise, might invoke the doctrine of promissory estoppel, which probably is nothing more than the equitable principle stated in Parsons on Contracts (Vol. 3, p. 359) where the author, after mentioning the general rule that equity will not enforce a gratuitous promise, adds:
"And yet if the promisee, on faith of the promise, does some act, or enters into some engagement or arrangement, which the promise justified, and which a breach of the promise would make very injurious to him, this, equity might regard as confirming and establishing the promise, in much the same way as a consideration for it would." *Page 355 
I think the application of the doctrine of promissory estoppel in the case at bar, if necessary at all, only serves to supply the element of consideration for plaintiff's promise. When the contract is established, either with or without the assistance of promissory estoppel, there still remains the question whether the statute of frauds prevents its enforcement. Williston, § 139, p. 312, note 40. As it is admitted that the offered evidence would have proved a contract within the statute, and not contended that there was such part performance as would take it without the statute, I think the ruling excluding the evidence was proper, and that the judgment should be affirmed.